 


109 HR 391 IH: To direct the Secretary of the Army to convey the remaining water supply storage allocation in Rathbun Lake, Iowa, to the Rathbun Regional Water Association.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 391 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Leach introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of the Army to convey the remaining water supply storage allocation in Rathbun Lake, Iowa, to the Rathbun Regional Water Association. 
 
 
1.Rathbun Lake, Iowa 
(a)ConveyanceThe Secretary of the Army shall convey the remaining water supply storage allocation in Rathbun Lake, Iowa, to the Rathbun Regional Water Association (in this section referred to as the Water Association). 
(b)Construction of visitors center complexNotwithstanding the Water Supply Act of 1958 (43 U.S.C. 390b), the Water Association shall pay for the water supply storage allocation to be conveyed under subsection (a) by constructing a regional lighthouse visitors center complex on Federal lands at Rathbun Lake. 
(c)Terms and conditionsBefore conveying the water supply storage allocation under subsection (a), the Secretary shall enter into an agreement with the Water Association under which the Water Association shall agree to— 
(1)in accordance with designs approved by the Chief of Engineers, construct a visitors center complex that has a value equal to or greater than the amount that otherwise would be paid to the Federal Government for the costs of the water supply storage under the Water Supply Act of 1958 (43 U.S.C. 390b); 
(2)be responsible for operating and maintaining the visitors center complex; 
(3)pay all operation and maintenance costs allocated to the water supply storage space; 
(4)use any revenues generated at the visitors center complex that are above those required to operate and maintain or improve the complex to undertake, subject to the approval of the Chief of Engineers, activities that will improve the quality of the environment in the Rathbun Lake watershed area; and 
(5)such other terms and conditions as the Secretary considers necessary to protect the interests of the United States. 
 
